Citation Nr: 9931324	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  99-01 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date earlier than January 13, 
1998, for an award of a 100 percent disability rating for 
PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971 and from March 1974 to November 1974.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from an 
April 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  VA received the veteran's application for service 
connection for PTSD on December 2, 1992.

3.  The veteran underwent a VA psychiatric examination on 
January 13, 1998.

4.  Entitlement to a 100 percent disability rating for PTSD 
is not factually ascertainable prior to January 13, 1998.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 13, 
1998, for a 100 percent disability rating for PTSD have not 
been met.  38 C.F.R. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.102, 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that he has presented a claim that is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed with respect to this issue and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by statute.

Factual Background

On December 2, 1992, the veteran filed his initial 
application for service connection for PTSD.  The RO 
established service connection for PTSD in an April 1993 
rating decision.  At that time, a 10 percent rating was 
assigned, effective the date of the initial claim.  The 
veteran appealed that decision.

The veteran's claims folders are replete with treatment 
records for various disabilities, but primarily for treatment 
of his ongoing alcohol dependence.  A December 1992 Social 
Security Administration psychiatric evaluation found that the 
veteran's psychiatric impairments, identified as affective 
disorders and substance addiction disorders, were not severe.  
The evaluation further indicated that they slightly 
restricted his activities of daily living and caused slight 
difficulties in maintaining social functioning and seldom 
created deficiencies in concentration, persistence or pace.  

A January 1993 VA domiciliary clinic discharge summary shows 
that the veteran had been admitted to the facility in 
September 1992 and received an irregular discharge on 
December 29, 1992, after he refused any further treatment.  
He admitted that he had resumed drinking.  

In a January 1993 VA general medical examination, the 
examiner relevantly diagnosed chronic ethanol abuse, organic 
brain syndrome from alcohol abuse and rule out PTSD.  

The veteran's February 1993 VA discharge summary shows that 
he began drinking alcohol at age 13.  He had a long history 
of alcohol abuse and was admitted for detoxification and 
evaluation for the substance abuse treatment program (SATP) 
after his last discharge in September 1992.  The veteran had 
maintained sobriety for five months.  During his 
hospitalization he was accepted to the SATP and treated for 
depression with doses of Zoloft.  At the time of his 
discharge, the veteran was diagnosed with alcohol dependence 
and PTSD.  His psychosocial stressors were considered 
moderate for acute homelessness and acute unemployment and 
his Global Assessment of Functioning (GAF) score was 52 at 
the time with the highest GAF in the past year assessed as 
58.  He was released to the VA domiciliary.  Among the 
problems to be addressed were how to stop drinking and 
maintain sobriety, and to find suitable employment.

During his February 1993 VA psychiatric examination, the 
veteran gave a history of markedly diminished interest in 
significant activities and feelings of detachment or 
estrangement from others.  He reported occasional nightmares 
of Vietnam with his last occurring sometime in August 1992.  
He avoided thoughts or feelings associated with his Vietnam 
experiences and reported increased arousal, such as 
difficulty sleeping, irritability and anger problems.  He 
also reported difficulty with concentration and 
hypervigilance.  He had been married and divorced twice and 
had not had employment since 1989.  The examiner found no 
evidence of underlying organic conditions.  There was no 
evidence of delusions or hallucinations.  The veteran had a 
depressed affect and was oriented to time, person and place 
with acceptable recent and remote memory.  The examiner 
diagnosed moderate recurrent major depression, PTSD, alcohol 
dependence and poly substance dependence in remission.   

The March 1993 report of a VA Agent Orange examination shows 
that the veteran gave a history of severe depression and of 
becoming addicted to alcohol, cocaine and marijuana while in 
service.  The examiner diagnosed chronic depression, alcohol 
addiction and remote multiple drug addiction.

Another March 1993 evaluation conducted by a psychologist for 
SSA, shows that the veteran was assessed with affective 
disorders and substance addiction disorders and that these 
impairments were not severe.  

Following an April 1993 evaluation of the veteran for 
admittance into the VA's Substance Use/PTSD (SUPT) program 
the examiner diagnosed moderate PTSD.

During a May 1994 VA psychiatric examination, the examiner 
noted that the veteran had be detoxed in January and March 
1994 and then went through an alcohol rehabilitation center 
treatment program from March to April 1994, but resumed 
drinking upon its completion.  The veteran had not worked in 
the last year and four months.  The examiner observed that 
the veteran had alcohol on his breath at the time of the 
examination and admitted to drinking prior to the interview.  
He had a depressed affect, was oriented to time, person and 
place with acceptable recent and remote memory.  The examiner 
diagnosed PTSD, moderate recurrent major depression, alcohol 
dependence and poly substance dependence in remission.  

An August 1994 VA memorandum from the SUPT program director 
indicated that the veteran was currently engaged in weekly 
group psychotherapy for his PTSD and chronic substance 
dependence symptoms.  

VA treatment records dating from February 1993 to September 
1995, show that while at the domiciliary, the veteran worked 
as a laundry worker.

An August 1995 VA memorandum for a rehabilitation technician 
notes that the veteran had been treated with the SUPT program 
on and off for the past two years.  The technician noted that 
the veteran continued to experience increased anger and 
startle response, but was attempting to modify his behavior.  
He continued to struggle to maintain any type of relationship 
outside the therapeutic milieu.  

During his August 1995 personal hearing the veteran testified 
that he had restless days and nights as a result of his PTSD.  
He believed his condition was worse and stated that he was 
moody and angry, had decreased concentration and tended to 
"jump on people" more frequently.  He described himself as 
a loner and stated that he had no friends and was unable to 
trust anyone.  He had not seen his daughter in six to seven 
years.  He was active in Alcoholics Anonymous (AA), but 
otherwise, belonged to no community group, club or church.  
He had no hobbies.  The veteran received SSA disability 
benefits for a number of reasons, including back and hand 
disabilities and his alcohol abuse.  He reported thinking of 
Vietnam two to three times a week.  He had treatment two 
times a week and saw a psychiatrist one time every other 
month.  At the time he was also involved in a work therapy 
program and worked approximately 35 hours a week.

January 1996 VA treatment records show that the veteran was 
again admitted for acute alcohol intoxication.  He was 
obviously intoxicated, but articulate and coherent without 
evidence of delirium or psychosis on admission.  He was 
initially assessed with a GAF score of 30 to 40.  However, at 
the time of his discharge, he was assessed with a GAF score 
of 50.  

A December 1996 psychiatric evaluation report for SSA shows a 
summary of the veteran's Vietnam experiences and noted that 
he usually had difficulty maintaining employment over any 
extended period of time, often being fired for arguments with 
management.  However at the time of the evaluation, the 
veteran had maintained regular employment for four months.  
He reported vivid nightmares several times a month and 
flashbacks several times a week.  At that time he had 
abstained from alcohol for three years and had remarried the 
previous year.  He stated that he generally kept to himself 
and did not have any close relationships.  The examiner noted 
that the veteran was receiving a disability rating of 10 
percent for his PTSD, but opined that the veteran's rating 
was more in the 50 percent range.  The examiner further 
opined that the veteran's alcohol and drug use was probably 
secondary to his PTSD and depression.  The examiner noted 
that the veteran still had significant emotional limitations 
in his ability to deal with others in the work place, but 
also noted that he clearly had made some improvements in the 
past several years.  The veteran was diagnosed with chronic 
PTSD and dysthymic disorder.

During the veteran's May 1996 Travel Board hearing he 
testified that his PTSD symptoms had worsened since the time 
of his testimony at the August 1995 personal hearing.  He 
testified that he confided in the people in his PTSD group.  
He further testified that he had married his third wife ten 
months previously and that they had a good relationship.  At 
the time of the examination he had been working at a 
supermarket for a month and a half.  When asked if he had 
considerable or pronounced problems over the years the 
veteran answered that he had considerable problems.  

In December 1996, the Board remanded the veteran's case, in 
part, for further development of his claim for an increased 
evaluation for PTSD.

A January 1998 VA psychiatric examination report shows that 
the veteran continued to complain of nightmares as frequently 
as twice a week, flashbacks whenever he heard a helicopter 
and daily intrusive thoughts regarding Vietnam.  His 
nightmares caused his wife to sleep on the sofa.  The veteran 
tried to avoid thoughts and activities associated with the 
trauma he experienced in Vietnam and isolated himself from 
others.  He believed he was incapable of showing intimate 
feelings to anyone, including his wife.  At the time of the 
examination, the veteran was working part-time as a cashier 
in a store.  The examiner found the veteran oriented in all 
three spheres.  He had good eye contact and concentration.  
His speech was at a normal rate and rhythm.  His mood was 
depressed without suicidal or homicidal ideation and there 
was no evidence of paranoid material, hallucinations or 
delusions.  His insight and judgment were fair.  The examiner 
diagnosed alcohol dependence and chronic PTSD.  The examiner 
noted that abuse of substances very frequently accompanies 
PTSD and that it was difficult to separate the two.  The 
examiner opined that the veteran's chronic use of alcohol was 
in part due to his chronic PTSD symptoms.  The veteran was 
given a GAF of 50 and the examiner noted that, were he not to 
use alcohol, his GAF score would be around 55.  

Subsequently, an April 1998 rating decision granted the 
veteran a rating of 50 percent for his PTSD, effective from 
the date of his initial claim to January 12, 1998, and a 100 
percent rating effective from January 13, 1998.  Later that 
month, the veteran withdrew his appeal of his former claims, 
including an increased evaluation for PTSD.  In June 1998, he 
filed a notice of disagreement with the effective date for 
the award of 100 percent for PTSD, thereby initiating this 
claim.  

During his July 1999 Travel Board hearing before the 
undersigned Member, the veteran contended that the ratings 
assigned prior to January 13, 1998 were made without adequate 
evidence as earlier examination reports do not indicate 
pertinent GAF scores.  He argued that the evidence of record 
clearly shows that he had been unemployed even prior to 1992.  
He felt that he was totally disabled as a result of PTSD in 
December 1992.  The veteran again recounted his 
symptomatology and noted that he had quit vocational 
rehabilitation in 1996.  He testified that his PTSD has been 
stable since 1990, and that there had not been any real 
change in his condition except that he had gotten more 
counseling.  He further testified that he last worked at a 
trucking company working on the docks and driving, but no 
longer had a commercial license.

Analysis

The effective date of an award of compensation based on an 
original claim shall not be earlier than the "date of 
receipt" of an application for such benefits or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2)(i).  If the application is 
received by VA within one year from separation from service, 
then the effective date of the award of disability 
compensation shall be the day following separation from 
service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

Under 38 U.S.C.A. § 5110(a) (West 1991), unless specifically 
provided otherwise, the effective date of a claim for 
increased compensation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application.  38 U.S.C.A. § 5110(b)(2) 
specifically provides otherwise by stating that the effective 
date of an award of increased compensation shall be the 
earliest date as to which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  This statute is 
implemented by VA regulations, which provide that, in 
general, the effective date of an award shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later, 38 C.F.R. § 3.400(o)(1), or the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year from such date, otherwise, the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).

The veteran and his representative have alleged that he was 
entitled to a 100 percent rating for his PTSD prior to 
January 13, 1998.  Specifically, the veteran's representative 
has suggested that the veteran should be granted a 100 
percent evaluation effective December 2, 1992, the date of 
his initial claim.  

The Board notes that the regulations for evaluating 
psychiatric disabilities were changed on November 7, 1996, 
during the pendency of the veteran's previous claim.  Where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  However, in Rhodan v. West, 
12 Vet. App. 55 (1998), the United States Court of Claims for 
Veterans Appeals (Court) noted that, where compensation is 
awarded or increased "pursuant to any Act or administrative 
issue, the effective date of such an award or increase...shall 
not be earlier than the effective date of the Act or 
administrative issue."  See 38 U.S.C.A. § 5110(g)(West 
1991).  As such, the Court found that this rule prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.

Under the regulations applicable prior to November 7, 1996, a 
50 percent evaluation was warranted for symptomatology that 
resulted in considerable social and industrial impairment.  A 
70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted (1) when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; (2) where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Under the general rating formula for mental disorders 
effective November 7, 1996, a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

After reviewing the record in this case, the Board finds that 
entitlement to an effective date earlier than January 13, 
1998, for the granting of a 100 percent rating, is not 
warranted.  

From December 2, 1992 until November 7, 1996, the evidence 
did not demonstrate that the veteran was virtually isolated 
in the community, or that he demonstrated totally 
incapacitating psychoneurotic symptoms, or that he was 
demonstrably unable to obtain or retain employment.  
Thereafter, while the medical evidence indicates GAF scores 
that show serious impairment, several examiners characterized 
the veteran's PTSD as moderate and on several occasions the 
veteran indicated that he was working at least part-time.  
Moreover, the veteran married again during this period.  The 
evidence prior to January 13, 1998, does not indicate 
symptomatology so severe as to warrant a 100 percent 
evaluation.  Therefore, January 13, 1998, is the date of the 
first evidence of record demonstrating that an ascertainable 
increase in the severity of  the veteran's PTSD was present.  
As noted above, the proper effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).  In this case, the record 
shows that the veteran appealed the initial evaluation, for 
which he submitted an application on December 2, 1992, and 
although several VA examinations and additional medical 
reports were received thereafter, the first evidence of an 
ascertainable increase in the level of the veteran's PTSD 
disability was the January 13, 1998 VA examination report.  
On examination in 1998, the veteran was isolated, depressed, 
and hyperalert.  He also complained of experiencing recurring 
dreams and nightmares and indicated he had resumed drinking 
alcohol.  The diagnoses were post-traumatic stress disorder 
and alcohol dependence, which the examiner opined was at 
least in part due to the veteran's PTSD.  Therefore, 
entitlement to an increase is not factually ascertainable 
prior to January 13, 1998.  Accordingly, the Board finds that 
the preponderance of the evidence is against entitlement to 
an effective date earlier than January 13, 1998, for a 100 
percent evaluation for PTSD.  38 U.S.C.A. §§ 5107(b), 5110; 
38 C.F.R. §§ 3.102, 3.400.


ORDER

Entitlement to an effective date earlier than January 13, 
1998, for a 100 percent disability rating for PTSD is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

